Citation Nr: 0527935	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to July 
1945.  He was a prisoner of war (POW) from February 1945 to 
March 1945.  He died in December 2002, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Pittsburgh, 
Pennsylvania that denied service connection for the cause of 
the veteran's death.  In August 2004, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.

In July 2004, the Board granted the appellant's motion to 
advance the case on the Board's docket.
 

FINDINGS OF FACT

1.  The veteran died many years after service due to 
aspiration pneumonia.  The lung disorder involved in the 
veteran's death began many years after service and was not 
caused by any incident of service.

2.  The veteran's only established service-connected 
disabilities were dysthymic disorder (rated 30 percent), 
residuals of a cold injury of the right foot (rated 30 
percent, residuals of a cold injury of the left foot (rated 
30 percent), residuals of a cold injury of the right hand 
(rated 0 percent), and residuals of a cold injury of the left 
hand (rated 0 percent), and these conditions did not play any 
role in his death.



CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or substantially or materially contribute to his death; 
thus, the criteria for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an August 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.  In this regard, the Board notes that the appellant 
did not respond to the RO's August 2004 letter.

The appellant was also provided with a copy of the appealed 
rating decision, as well as a March 2003 Statement of the 
Case (SOC), and a July 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the appellant's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the appellant exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, as well as letters from the 
veteran.  Under the circumstances in this case, the appellant 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the appellant.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  her contentions; service 
medical and personnel records; VA medical records; private 
medical records; letters from the veteran, and information 
from the National Personnel Records Center.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

In the case of a veteran who was a POW, service connection 
will also be presumed for certain diseases, including 
atherosclerotic heart disease or hypertensive vascular 
disease and their complications, and stroke and its 
complications.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(c) 
(2005).

The veteran had active service from July 1944 to July 1945, 
in the U. S. Army.  His service personnel records show that 
he was a prisoner of war in Germany from February 16, 1945 to 
March 29, 1945.

During his lifetime, the veteran was service-connected for 
dysthymic disorder, and for residuals of cold injuries to 
both hands and feet.  It is neither claimed nor shown that 
these conditions played a role in his death.

Service medical records from the veteran's 1944 to 1945 
period of active duty do not reveal any lung disorder.  On 
entrance medical examination in May 1944, the examiner noted 
that the veteran had a history of two attacks of rheumatic 
fever with no current disability.  On separation medical 
examination in July 1945, the veteran's lungs were listed as 
normal, and a chest X-ray study was negative.  The examiner 
indicated that the veteran had rheumatic fever in 1933 and 
1934, and that he was hospitalized and at home for a period 
of 14 weeks on each occasion.  It was noted that this 
condition existed prior to service.  It was also noted that 
the veteran was treated for malnutrition, hepatitis, and 
anxiety state in April 1945.

The first medical evidence of a lung disorder is dated in 
1979.  Records from St. Clair Memorial Hospital dated in 
August 1979 reflect that the veteran was diagnosed with 
chronic obstructive pulmonary disease (COPD) and chronic 
bronchitis secondary to cigarette smoking.  The same 
diagnoses were noted in January 1981.

Private medical records dated in the 1990s reflect treatment 
for cardiac disease.  Private medical records dated from 1997 
to 2001 reflect that the veteran was diagnosed with 
Alzheimer's disease, cerebral vascular disease, and 
Parkinson's disease.

According to the death certificate, the veteran died in 
December 2002, at the age of 83 years, of aspiration 
pneumonia, at Scott Regional Center.  An autopsy was not 
performed.

By a statement dated in February 2003, the appellant asserted 
that the veteran was treated for rheumatic fever on two 
occasions during service, and that he contracted pneumonia 
after suffering from multiple strokes.  In a May 2003 
statement, she asserted that the veteran's rheumatic fever 
contributed to his death.

In August 2004, the Board remanded this case to the RO, 
partly for a VCAA letter, and partly to attempt to obtain the 
veteran's terminal medical records.

By a letter dated in August 2004, the RO wrote to the 
appellant and asked her to identify the medical providers who 
treated the veteran from June 2002 until his death.  The 
appellant did not respond.  The medical records from the 
veteran's terminal hospitalization are not on file, despite 
VA's attempts to obtain such records from the appellant.

The appellant has asserted that the veteran incurred a heart 
disorder during his period of active service, and that such a 
disorder was a contributory cause of death.  As a layperson, 
she is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible medical evidence demonstrates that 
aspiration pneumonia, which developed many years after 
service, was not incurred in service.  Despite the 
appellant's contentions, there is no medical evidence that a 
heart disorder was either a principal or contributory cause 
of death.  In this regard, the appellant did not respond to 
the RO's request for authorization to obtain the veteran's 
terminal medical records.  Additionally, there is no evidence 
showing that the established service-connected conditions 
substantially or materially contributed to the veteran's 
death.

The Board finds that a disability incurred in or aggravated 
by service did not cause or contribute to the veteran's 
death, and thus service connection for the cause of his death 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


